Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
[DATE] by and between Legacy Education Alliance, Inc., a Nevada corporation
(the “Company”), and the undersigned individual (“Indemnitee”).

 

WITNESSETH THAT:

 

WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors, officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers, and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. The Amended and
Restated Certificate of Incorporation of the Company (the “Certificate”) and the
By-laws of the Company (the “By-laws”) require indemnification of the officers
and directors of the Company. Indemnitee may also be entitled to indemnification
pursuant to Nevada Revised Statutes (“NRS”). The Certificate, the By-laws and
the NRS expressly provide that the indemnification provisions set forth therein
are not exclusive, and thereby contemplate that contracts may be entered into
between the Company and members of the Board with respect to indemnification;

 

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by law so that they will serve or
continue to serve the Company free from undue concern that they will not be so
indemnified;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
and the By-laws and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder; and

 

WHEREAS, Indemnitee does not regard the protection available under the
Certificate, the By-laws or insurance as adequate in the present circumstances,
and may not be willing to serve as an officer or director, or in any similar
capacity, without adequate protection, and the Company desires Indemnitee to
serve in such capacity. Indemnitee is willing to serve, continue to serve and to
take on additional service for or on behalf of the Company on the condition that
he be so indemnified.

 



 

 

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director of the Company after the date hereof, the parties hereto agree as
follows:

 

1.            Indemnity of Indemnitee. The Company hereby agrees to hold
harmless and indemnify Indemnitee to the fullest extent not prohibited by law,
as such may be amended from time to time. In furtherance of the foregoing
indemnification, and without limiting the generality thereof:

 

(a)                Indemnitee shall be entitled to the rights of indemnification
provided in this Section 1(a) if, by reason of his Corporate Status (as
hereinafter defined), Indemnitee is, or is threatened to be made, a party to or
participant in any Proceeding (as hereinafter defined) other than a Proceeding
by or in the right of the Company. Pursuant to this Section 1(a), Indemnitee
shall be indemnified against all Expenses (as hereinafter defined), liability
and loss (including judgments, fines, ERISA excise taxes or penalties, amounts
paid or to be paid in settlement, and any interest, assessments, or other
charges imposed on any such amounts, and any federal, state, local, or foreign
taxes imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement) (collectively, “Liabilities”) actually and
reasonably incurred by him, or on his behalf, in connection with such Proceeding
or any claim, issue or matter therein, if Indemnitee acted in good faith and in
a manner Indemnitee reasonably believed to be in or not opposed to the interests
of the Company and with respect to any criminal Proceeding, had no reasonable
cause to believe Indemnitee’s conduct was unlawful, it being acknowledged that
any action taken by the Indemnitee upon the advice of counsel shall provide a
rebuttable presumption that such action was not opposed to the interests of the
Company or that Indemnitee had no reasonable cause to believe his conduct was
unlawful.

 

(b)               Indemnitee shall be entitled to the rights of indemnification
provided in this Section 1(b) if, by reason of his Corporate Status, Indemnitee
is, or is threatened to be made, a party to or participant in any Proceeding
brought by or in the right of the Company. Pursuant to this Section 1(b),
Indemnitee shall be indemnified against all Expenses actually incurred by
Indemnitee, or on Indemnitee’s behalf, in connection with such Proceeding if
Indemnitee acted in good faith; provided, however, if applicable law so
provides, no indemnification against such Expenses shall be made in respect of
any claim, issue or matter in such Proceeding as to which Indemnitee shall have
been adjudged to be liable to the Company unless and to the extent that a court
of competent jurisdiction (the “Court”) shall determine that such
indemnification may be made.

 

(c)                Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of his Corporate Status, a party to and is
successful, on the merits or otherwise, in any Proceeding, he shall be
indemnified to the maximum extent not prohibited by law, as such may be amended
from time to time, against all Expenses actually and reasonably incurred by him
or on his behalf in connection therewith. If Indemnitee is not wholly successful
in such Proceeding but is successful, on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by him or on his behalf in connection with each successfully resolved claim,
issue or matter. For purposes of this Section 1 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.

 

(d)               If the Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of Expenses
and Liabilities, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify the Indemnitee for the portion thereof to which the
Indemnitee is entitled.

 



 2 

 

 

2.            Additional Indemnity.

 

(a)               In addition to, and without regard to any limitations on, the
indemnification provided for in Section 1, the Company shall and hereby does
indemnify and hold harmless Indemnitee against all Expenses, judgments,
penalties, fines and amounts paid in settlement actually and reasonably incurred
by him or on his behalf if, by reason of his Corporate Status, he is, or is
threatened to be made, a party to or participant in any Proceeding (including,
without limitation, a Proceeding by or in the right of the Company), including,
without limitation, all liability arising out of the negligence or active or
passive wrongdoing of Indemnitee.

 

(b)               In addition to, and without regard to any limitations on, the
indemnification provided for in Section 1, in the event that the Company
provides rights to any person by reason of their Corporate Status or otherwise
incurs a similar indemnification obligation to any individual or entity that
provides any greater rights to such indemnified individual or entity than the
rights provided to Indemnitee, then without any further action by any party to
this Agreement, the Indemnitee shall be provided such greater rights.

 

(c)               The only limitation that shall exist upon the Company’s
obligations pursuant to this Agreement shall be that the Company shall not be
obligated to make any payment to Indemnitee that is finally determined (under
the procedures, and subject to the presumptions, set forth in Sections 6 and 7)
to be unlawful.

 

3.            Contribution.

 

(a)               Whether or not the indemnification provided in Sections 1 or 2
is available, in respect of any threatened, pending or completed action, suit or
proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such action, suit or proceeding), the Company shall pay, in the
first instance, the entire amount of any judgment or settlement of such action,
suit or proceeding without requiring Indemnitee to contribute to such payment
and the Company hereby waives and relinquishes any right of contribution it may
have against Indemnitee. The Company shall not enter into any settlement of any
action, suit or proceeding in which the Company is jointly liable with
Indemnitee (or would be if joined in such action, suit or proceeding) unless (i)
such settlement provides for a full and final release of all claims asserted
against Indemnitee, or (ii) the Indemnitee engaged in willful misconduct that
violates applicable law or gross negligence, or (iii) the Indemnity consents to
such settlement.

 

(b)               Without diminishing or impairing the obligations of the
Company set forth in Section 3(b), if, for any reason, Indemnitee shall elect or
be required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
is jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall contribute to the amount of expenses (including,
without limitation, attorneys’ fees and disbursements), judgments, fines and
amounts paid in settlement actually and reasonably incurred and paid or payable
by Indemnitee in proportion to the relative benefits received by the Company and
all officers, directors or employees of the Company, other than Indemnitee, who
are jointly liable with Indemnitee (or would be if joined in such action, suit
or proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such action, suit or proceeding arose; provided, however,
that the proportion determined on the basis of relative benefit may, to the
extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the events that resulted in
such expenses, judgments, fines or settlement amounts, as well as any other
equitable considerations which the Law may require to be considered. The
relative fault of the Company and all officers, directors or employees of the
Company, other than Indemnitee, who are jointly liable with Indemnitee (or would
be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.

 



 3 

 

 

(c)                The Company hereby agrees to fully indemnify and hold
Indemnitee harmless from any claims of contribution which may be brought by
officers, directors or employees of the Company, other than Indemnitee, who may
be jointly liable with Indemnitee.

 

(d)               To the fullest extent not prohibited under law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

 

4.            Indemnification for Expenses of a Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is, by reason
of his Corporate Status, a witness in any Proceeding to which Indemnitee is not
a party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.

 

5.            Advancement of Expenses. Notwithstanding any other provision of
this Agreement, the Company shall advance all Expenses incurred by or on behalf
of Indemnitee in connection with any Proceeding by reason of Indemnitee’s
Corporate Status, including without limitation, any retainers or similar
payments or deposits, within thirty (30) days after the receipt by the Company
of a statement or statements from Indemnitee requesting such advance or advances
from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by an
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
against such Expenses. Any advances and undertakings to repay pursuant to this
Section 5 shall be unsecured and interest free.

 

6.            Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the NRS and
public policy of the State of Nevada. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:

 

(a)                To obtain indemnification under this Agreement, Indemnitee
shall submit to the Company a written request, including therein or therewith
such documentation and information as is reasonably available to Indemnitee and
is reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.

 

(b)               Upon written request by Indemnitee for indemnification
pursuant to the first sentence of Section 6(a), a determination, if required by
law, with respect to Indemnitee’s entitlement thereto shall be made in the
specific case by one of the following four methods, which shall be at the
election of the Board: (1) by a majority vote of the Disinterested Directors,
even though less than a quorum, (2) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum, (3), if there are no Disinterested Directors, or if the
Disinterested Directors so direct, by Independent Legal Counsel (as defined
below) in written advice to the Board, a copy of which shall be delivered to
Indemnitee, or (4) if so directed by the Board, by the stockholders of the
Company.

 



 4 

 

 

(c)                If the determination of entitlement to indemnification is to
be made by Independent Legal Counsel pursuant to Section 6(b), the Independent
Legal Counsel shall be selected as provided in this Section 6(c). The
Independent Legal Counsel shall be selected by the Board. Indemnitee may, within
ten (10) days after such written notice of selection shall have been given,
deliver to the Company, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Legal Counsel so selected does not meet the
requirements of “Independent Legal Counsel” as defined in Section 13, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Legal Counsel. If a written objection is made and
substantiated, the Independent Legal Counsel selected may not serve as
Independent Legal Counsel unless and until such objection is withdrawn or a
court has determined that such objection is without merit. If, within twenty
(20) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 6(a), no Independent Legal Counsel shall
have been selected and not objected to, either the Company or Indemnitee may
petition the Court or other court of competent jurisdiction for resolution of
any objection which shall have been made by Indemnitee to the Company’s
selection of Independent Legal Counsel and/or for the appointment as Independent
Legal Counsel of a person selected by the court or by such other person as the
court shall designate, and the person with respect to whom all objections are so
resolved or the person so appointed shall act as Independent Legal Counsel under
Section 6(b). The Company shall pay any and all reasonable fees and expenses of
Independent Legal Counsel incurred by such Independent Legal Counsel in
connection with acting pursuant to Section 6(b), and the Company shall pay all
reasonable fees and expenses incident to the procedures of this Section 6(c),
regardless of the manner in which such Independent Legal Counsel was selected or
appointed.

 

(d)               In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.
Neither the failure of the Company (including, without limitation, by its
directors or Independent Legal Counsel) to have made a determination prior to
the commencement of any action pursuant to this Agreement that indemnification
is proper in the circumstances because Indemnitee has met the applicable
standard of conduct, nor an actual determination by the Company (including,
without limitation, by its directors or Independent Legal Counsel) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

 

(e)                Indemnitee shall be deemed to have acted in good faith if
Indemnitee’s action is based on the records or books of account of the
Enterprise, including, without limitation, financial statements, or on
information supplied to Indemnitee by the officers of the Enterprise (as
hereinafter defined) in the course of their duties, or on the advice of legal
counsel for the Enterprise or on information or records given or reports made to
the Enterprise by an independent certified public accountant or by an appraiser
or other expert selected with reasonable care by the Enterprise. In addition,
the knowledge and/or actions, or failure to act, of any director, officer, agent
or employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 6(e) are satisfied, it shall in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner he reasonably believed to be in or not opposed to the best interests of
the Company. Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion by clear and convincing evidence.

 



 5 

 

 

(f)                If the person, persons or entity empowered or selected under
this Section 6 to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification, or (ii) a prohibition of such indemnification under law;
provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days, if the person, persons or
entity making such determination with respect to entitlement to indemnification
in good faith requires such additional time to obtain or evaluate documentation
and/or information relating thereto; and provided, further, that the foregoing
provisions of this Section 6(f) shall not apply if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 6(b) and if (A) within fifteen (15) days after receipt by the Company of
the request for such determination, the Board or the Disinterested Directors, if
appropriate, resolve to submit such determination to the stockholders for their
consideration at an annual meeting thereof to be held within seventy-five (75)
days after such receipt and such determination is made thereat, or (B) a special
meeting of stockholders is called within fifteen (15) days after such receipt
for the purpose of making such determination, such meeting is held for such
purpose within sixty (60) days after having been so called and such
determination is made thereat.

 

(g)                Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including, without limitation, providing to such person,
persons or entity upon reasonable advance request any documentation or
information which is not privileged or otherwise protected from disclosure and
which is reasonably available to Indemnitee and reasonably necessary to such
determination. Any Independent Legal Counsel, member of the Board or stockholder
of the Company shall act reasonably and in good faith in making a determination
regarding Indemnitee’s entitlement to indemnification under this Agreement. Any
costs or expenses (including, without limitation, attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Company (irrespective
of the determination as to Indemnitee’s entitlement to indemnification) and the
Company hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(h)               The Company acknowledges that a settlement or other
disposition short of final judgment may be successful if it permits a party to
avoid expense, delay, distraction, disruption and uncertainty. In the event that
any action, claim or proceeding to which Indemnitee is a party is resolved in
any manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

 

(i)                 The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not (except as otherwise expressly
provided in this Agreement) of itself adversely affect the right of Indemnitee
to indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he reasonably believed to be in or not opposed to
the best interests of the Company or, with respect to any criminal Proceeding,
that Indemnitee had reasonable cause to believe that his conduct was unlawful.

 



 6 

 

 

7.            Remedies of Indemnitee.

 

(a)                In the event that (i) a determination is made pursuant to
Section 6 that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to
Section 5, (iii) no determination of entitlement to indemnification is made
pursuant to Section 6(b) within ninety (90) days after receipt by the Company of
the request for indemnification, (iv) payment of indemnification is not made
pursuant to this Agreement within ten (10) days after receipt by the Company of
a written request therefor or (v) payment of indemnification is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification or such determination is deemed to have been made pursuant to
Section 6, Indemnitee shall be entitled to an adjudication in an appropriate
court of the State of Nevada, or in any other court of competent jurisdiction,
of Indemnitee’s entitlement to such indemnification. Indemnitee shall commence
such proceeding seeking an adjudication within one hundred and eighty (180) days
following the date on which Indemnitee first has the right to commence such
proceeding pursuant to this Section 7(a). The Company shall not oppose
Indemnitee’s right to seek any such adjudication.

 

(b)               In the event that a determination shall have been made
pursuant to Section 6(b) that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section 7 shall be conducted in
all respects as a de novo trial on the merits, and Indemnitee shall not be
prejudiced by reason of the adverse determination under Section 6(b).

 

(c)                If a determination shall have been made pursuant to
Section 6(b) that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under law.

 

(d)               In the event that Indemnitee, pursuant to this Section 7,
seeks a judicial adjudication of his rights under, or to recover damages for
breach of, this Agreement, or to recover under any directors’ and officers’
liability insurance policies maintained by the Company, the Company shall pay on
his behalf, in advance, any and all expenses (of the types described in the
definition of Expenses in Section 13) actually and reasonably incurred by him in
such judicial adjudication, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of expenses or
insurance recovery.

 

(e)                The Company shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any court having jurisdiction over such proceeding that the Company
is bound by all the provisions of this Agreement. The Company shall indemnify
Indemnitee against any and all Expenses and, if requested by Indemnitee, shall
(within ten (10) days after receipt by the Company of a written request
therefore) advance, to the extent not prohibited by law, such expenses to
Indemnitee, which are incurred by Indemnitee in connection with any action
brought by Indemnitee for indemnification or advance of Expenses from the
Company under this Agreement or under any directors’ and officers’ liability
insurance policies maintained by the Company, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
Expenses or insurance recovery, as the case may be.

 



 7 

 

 

(f)                Notwithstanding anything in this Agreement to the contrary,
no determination as to entitlement to indemnification under this Agreement shall
be required to be made prior to the final disposition of the Proceeding.

 

8.            Non-Exclusivity; Survival of Rights; Insurance; Subrogation; No
Presumption.

 

(a)                The rights of indemnification as provided by this Agreement
shall not be deemed exclusive of any other rights to which Indemnitee may at any
time be entitled under law, the Certificate, the By-laws, any agreement, a vote
of stockholders, a resolution of directors or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in his Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in the DGCL or
other law, whether by statute or judicial decision, permits greater
indemnification than would be afforded currently under the Certificate, the
By-laws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

 

(b)               The Company hereby covenants and agrees that, so long as the
Indemnitee shall continue to serve as an agent of the Company and thereafter so
long as the Indemnitee shall be subject to any possible proceeding by reason of
the fact that the Indemnitee was an agent of the Company, the Company, subject
to Section 8(c), shall promptly obtain and maintain in full force and effect
directors’ and officers’ liability insurance (“D&O Insurance”) in reasonable
amounts, but in no event less than $5 million, from established and reputable
insurers. In all policies of D&O Insurance, the Indemnitee shall be named as an
insured in such a manner as to provide the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Company’s
directors. In connection with any sale of the Company, including any merger, the
Company shall use its reasonable commercial efforts to maintain an insurance
policy for a reasonable period or “tail” after the closing date of such sale or
merger.

 

(c)                Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Board determines in good
faith, by a two-thirds (2/3) majority of its members, that the premium costs for
such insurance are substantially disproportionate to the amount of coverage
provided, the coverage provided by such insurance is limited by exclusions so as
to provide an insufficient benefit, or the Indemnitee is covered by similar
insurance maintained by a subsidiary of the Company. In making any determination
to eliminate or reduce D&O Insurance coverage, the Board shall seek the advice
of Independent Legal Counsel or other advisors experienced in the review and
analysis of D&O Insurance coverage.

 

(d)               Upon reasonable request, the Company shall provide Indemnitee
or his or her counsel with a copy of all D&O Insurance applications, binders,
policies, declarations, endorsements and related materials.

 

(e)                Promptly after (i) learning of facts and circumstances which
may give rise to a proceeding, the Company shall notify its D&O Insurance
carriers, if such notice is required by the applicable insurance policies, and
any other insurance carrier providing applicable insurance coverage to the
Company, of such facts and circumstances, or (ii) receiving notice of a
proceeding, whether from Indemnitee, or otherwise, the Company shall give prompt
notice to its D&O Insurance carriers, and any other insurance carriers providing
applicable insurance coverage to the Company, in accordance with the
requirements of the respective insurance policies. The Company shall,
thereafter, take all appropriate action to cause such insurance carriers to pay
on behalf of Indemnitee, all expenses incurred or to be incurred, and liability
incurred, by Indemnitee with respect to such proceeding, in accordance with the
terms of the applicable D&O Insurance policies.

 



 8 

 

 

(f)                In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.

 

(g)               The Company shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder if and to the extent
that Indemnitee has otherwise actually received such payment under any insurance
policy, contract, agreement or otherwise.

 

(h)               The Company’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, employee or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise shall be reduced
by any amount Indemnitee has actually received as indemnification or advancement
of expenses from such other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise.

 

(i)                 For purposes of this Agreement, to the fullest extent
permitted by law, the termination of any Proceeding, action, suit or claim, by
judgment, order, settlement (whether with or without court approval) or
conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that the Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.

 

9.            Exception to Right of Indemnification. Notwithstanding any
provision in this Agreement, the Company shall not be obligated under this
Agreement to make any indemnity in connection with any claim made against
Indemnitee:

 

(a)                for which payment has actually been made to or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount paid under any insurance policy or other
indemnity provision; or

 

(b)               for an accounting of profits made from the purchase and sale
(or sale and purchase) by Indemnitee of securities of the Company within the
meaning of Section 16(b) of the Securities Exchange Act of 1934, as amended, or
similar provisions of state statutory law or common law; or

 

(c)               in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under law.

 



 9 

 

 

10.          Duration of Agreement. All agreements and obligations of the
Company contained herein shall continue during the period Indemnitee is a
director of the Company (or is or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise), plus three (3) years thereafter, and shall
continue in all events thereafter so long as Indemnitee shall be subject to any
Proceeding (or any proceeding commenced under Section 7) by reason of his
Corporate Status, not matter when instituted, whether or not he is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement. This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), assigns, spouses,
heirs, executors and personal and legal representatives. Notwithstanding the
foregoing, no legal action shall be brought and no cause of action shall be
asserted by or on behalf of the Company or any affiliate of the Company against
the Indemnitee, the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company or its
affiliate shall be extinguished and deemed released unless asserted by the
timely filing of a legal action within such period; provided, however, that if
any shorter statute of limitations is otherwise applicable to any such cause of
action, such shorter statute of limitations shall govern.

 

11.          Security. To the extent requested by Indemnitee and approved by the
Board, the Company may at any time and from time to time provide security to
Indemnitee for the Company’s obligations hereunder through an irrevocable bank
line of credit, funded trust or other collateral. Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of Indemnitee.

 

12.          Enforcement.

 

(a)                The Company expressly confirms and agrees that it has entered
into this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer or director of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as an officer or director of the Company.

 

(b)               This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.

 

13.          Definitions. For purposes of this Agreement

 

(a)                “Corporate Status” describes the status of a person who is or
was a director, officer, employee, agent or fiduciary of the Company, a
subsidiary of the Company or of any other corporation, partnership, limited
liability company, joint venture, trust, employee benefit plan or other
enterprise that such person is or was serving at the express written request of
the Company. For the avoidance of doubt, “Corporate Status” does not include the
status of a person described in the foregoing sentence in his or her role as a
representative of any stockholder of the Company.

 

(b)               “Disinterested Director” means a director of the Company who
is not and was not a party to the Proceeding in respect of which indemnification
is sought by Indemnitee.

 

(c)                “Enterprise” shall mean the Company and any other
corporation, partnership, limited liability company, joint venture, trust,
employee benefit plan or other enterprise that Indemnitee is or was serving at
the express written request of the Company as a director, officer, employee,
agent or fiduciary.

 



 10 

 

 

(d)               “Expenses” shall include all attorneys’ fees, disbursements,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
types customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, participating, or being or preparing to
be a witness in a Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersede as bond, or other appeal bond or its equivalent. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

 

(e)                “Independent Legal Counsel” means a law firm, or a member of
a law firm, that is experienced in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent: (i)
the Company or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Legal Counsel” shall not
include any person who, under the applicable standards of professional conduct
then prevailing, would have a conflict of interest in representing either the
Company or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees of the Independent
Legal Counsel referred to above and to fully indemnify such counsel against any
and all Expenses, claims, liabilities and damages arising out of or relating to
this Agreement or its engagement pursuant hereto.

 

(f)                “Proceeding” includes any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought by or in the right of the Company or
otherwise and whether civil, criminal, administrative or investigative, in which
Indemnitee was, is or will be involved as a party or otherwise, by reason of the
fact that Indemnitee is or was an officer or director of the Company, by reason
of any action taken by him or of any inaction on his part while acting as an
officer or director of the Company, or by reason of the fact that he is or was
serving at the request of the Company as a director, officer, employee, agent or
fiduciary of another corporation, partnership, limited liability company, joint
venture, trust or other Enterprise; in each case whether or not he is acting or
serving in any such capacity at the time any liability or expense is incurred
for which indemnification can be provided under this Agreement; including one
pending on or before the date of this Agreement, but excluding one initiated by
an Indemnitee pursuant Section 7 to enforce his rights under this Agreement.

 

14.          Severability. The invalidity of unenforceability of any provision
hereof shall in no way affect the validity or enforceability of any other
provision. Without limiting the generality of the foregoing, this Agreement is
intended to confer upon Indemnitee indemnification rights to the fullest extent
permitted by law. In the event any provision hereof conflicts with any law, such
provision shall be deemed modified, consistent with the aforementioned intent,
to the extent necessary to resolve such conflict.

 

15.          Modification and Waiver. No supplement, modification, termination
or amendment of this Agreement shall be binding unless executed in writing by
both of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

 

16.          Notice By Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with or otherwise receiving any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or matter which may be subject to indemnification
covered hereunder. The failure to so notify the Company shall not relieve the
Company of any obligation which it may have to Indemnitee under this Agreement
or otherwise unless and only to the extent that such failure or delay materially
prejudices the Company.

 



 11 

 

 

17.          Notices. All notices and other communications given or made
pursuant to this Agreement shall be in writing and shall be deemed effectively
given: (a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail or facsimile if such address is so provided under this
Section 17 and sent during normal business hours of the recipient, and if not so
confirmed, then on the next business day, (c) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent:

 

(a)                To Indemnitee at the address set forth below Indemnitee
signature hereto.

 

(b)               To the Company at:

 

Legacy Education Alliance, Inc.

1612 E. Cape Coral Parkway

Cape Coral, Florida 33904

Attention: Chairman of the Board

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be; provided, that any notice
providing such other address shall be effective only if such notice expressly
references this Agreement and this Section 17.

 

18.          Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement. This Agreement may also be
executed and delivered by facsimile signature and in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

19.          Headings. The headings of the Sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

20.          Arbitration. Any dispute, claim or controversy arising out of or
relating to this Agreement or the breach, termination, enforcement,
interpretation or validity thereof, including the determination of the scope or
applicability of this agreement to arbitrate, shall be determined by arbitration
in Honolulu, Hawaii if the Indemnitee commences the action or proceeding or the
State of domicile of the Indemnitee if the Company commences the action or
proceeding, in each case, before three arbitrators. The arbitration shall be
administered by JAMS pursuant to its Comprehensive Arbitration Rules and
Procedures and in accordance with the Expedited Procedures in those Rules.
Judgment on the Award may be entered in any court having jurisdiction. This
clause shall not preclude parties from seeking provisional remedies in aid of
arbitration from a court of appropriate.

 

21.          Governing Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada, without regard to
its conflict of laws rules. The Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that, subject to the provisions of Section 20, any
action or proceeding arising out of or in connection with this Agreement shall
be brought and maintained only in the state courts of Nevada, and not in any
other state or federal court in the United States of America or any court in any
other country, unless such courts are unable to adjudicate such action or
proceeding, whereupon such action or proceeding may be brought and maintained in
any court of competent jurisdiction, (ii) consent to submit to the exclusive
jurisdiction of the state courts of Nevada for purposes of any action or
proceeding arising out of or in connection with this Agreement, unless such
action or proceeding is brought or maintained in another court as provided in
clause (i) above, (iii) appoint, to the extent such party is not otherwise
subject to service of process in the State of Nevada, irrevocably the the Court
as its agent in the State of Nevada as such party’s agent for acceptance of
legal process in connection with any such action or proceeding against such
party with the same legal force and validity as if served upon such party
personally within the State of Nevada, (iv) waive any objection to the laying of
venue of any such action or proceeding in the Court, unless such action or
proceeding is brought or maintained in another court as provided in clause (i)
above, and (v) waive, and agree not to plead or to make, any claim that any such
action or proceeding brought in the Court has been brought in an improper or
inconvenient forum, unless such action or proceeding is brought or maintained in
another court as provided in clause (i) above.

 



 12 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 



  COMPANY       LEGACY EDUCATION ALLIANCE, INC.       By:       Name:      
Title:             INDEMNITEE             By:     Name:       Address:          
       

 



  Phone:           Fax:           Email:  

 

 

13



 

